roasa V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-02-140-CR



PAUL L. ROSAS	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 211
th
 DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------



Appellant Paul L. Rosas was found guilty by a jury of the offense of felony driving while intoxicated and was sentenced by the jury to fifteen years’ confinement and a fine of $5,000.  Appellate counsel has filed a motion to withdraw from further representation in this appeal because it is his professional opinion that the appeal is frivolous.  
See Anders v. California
, 386 U.S. 738, 87 S. Ct. 1396 (1967).  

Appellant was given the opportunity to file a pro-se brief in his appeal, but chose not to do so.

Once an appellant’s court-appointed counsel files a motion to withdraw on the ground that the appeal is frivolous and fulfills the requirements of 
Anders
, this court is obligated to undertake an independent examination of the record and to essentially re-brief the case for appellant to see if there is any arguable ground that may be raised on the appellant’s behalf.  
See Stafford v. State
, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).

  The indictment sufficiently conferred jurisdiction on the trial court and provided appellant with sufficient notice. 
 See
 Tex. Const. 
art. V, § 12; 
Duron v. State
, 956 S.W.2d 547, 550-51 (Tex. Crim. App. 1997).   Appellant was represented at trial by two attorneys, Hon. James Horton and Hon. Daniel Peugh.  Jury voir dire began on March 18, 2002.    Nothing in the State’s questioning during voir dire drew an objection from either counsel.    

The evidence against appellant consisted of the testimony of the arresting City of Lewisville police officer and the in-car videotape of the stop made by a camera mounted in his police patrol vehicle.  Following a lawful stop,  appellant failed the field sobriety tests in a spectacular manner.  Although he had 10½ years of school appellant contended he did not know the alphabet.  Appellant also failed the one-legged stand test, the horizontal gaze nystagmus test, and the balance test, and admitted he had been drinking alcohol.  There is no question but that the evidence was both legally and factually sufficient. Our review of the jury arguments similarly leads us to conclude there was no error. 

After independently reviewing the record, we agree with appellate counsel’s determination that any appeal from this case would be frivolous.  Accordingly, we grant counsel’s motion to withdraw and affirm the trial court’s judgment.



PER CURIAM



PANEL F:	DAVID L. RICHARDS, J. (Sitting by Assignment), DAUPHINOT and 

HOLMAN, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



[DELIVERED FEBRUARY 20, 2003]

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.